V 5
        Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 1 of 10 PageID #: 1




      AB:OG


      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK


       IN THE MATTER OF THE SEARCH OF:

       (1) INFORMATION ASSOCIATED WITH
                                                         TO BE FILED UNDER SEAL
       THE CELLULAR DEVICE ASSIGNED
       CALL NUMBER (917) 373-8075, THAT IS
                                                         SEARCH WARRANT APPLICATION
       STORED AT PREMISES CONTROLLED
                                                         FOR HISTORICAL CELL-SITE
       BY AT&T
                                                         INFORMATION

       (2) INFORMATION ASSOCIATED WITH
                                                         Case No. 19-MC-383
       THE CELLULAR DEVICE ASSIGNED
       CALL NUMBER (929) 240-3000, THAT IS
       STORED AT PREMISES CONTROLLED
       BY T-MOBILE




                                      AFFIDAVIT IN SUPPORT OF
                           AN APPLICATION FOR A SEARCH WARRANT


             I, Kin Chung Lee, being first duly sworn, hereby depose and state as follows:

                            INTRODUCTION AND AGENT BACKGROUND

              1.     I make this affidavit in support of an application for a search warrant for

      information associated with: (1)a certain cellular telephone assigned call number (917) 373-

      8075 ("SUBJECT PHONE-1"), that is stored at premises controlled by AT&T, a wireless

      telephone service provider headquartered at 208 S. Akard St., Dallas, TX 75202 (the

      "Provider"); (2)a certain cellular telephone assigned call number (929) 240-3000 ("SUBJECT

      PHONE-2," together with SUBJECT PHONE-1, the"SUBJECT PHONES"), thatis stored at

      premises controlled by T-Mobile, a wireless telephone service provider headquartered at 12920

      Se 38th Street, Bellevue, WA 98006 (the "Provider"); The information tobesearched is
      described in the following paragraphs and in Attachment A-l and Attachment A-2. This

      affidavit is made in support of an application for a search warrant under 18 U.S.C.
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 2 of 10 PageID #: 2




§ 2703(c)(1)(A) to require the Provider to disclose to the government copies of the information

further described in Section I of Attachment B. Upon receipt of the information described in

Section I of Attachment B, government-authorized persons will review the information to locate

items described in Section II of Attachment B.

       2.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives ("ATF"), and have been for approximately 5 and a half years. During my tenure with

ATF, I have participated in numerous arson investigations. I have also participated in the

execution of search warrants ofphysical premises, vehicles, and have obtained and analyzed

records of historical and have obtained electronic devices for further analysis.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all ofmy knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

a violation of Title 18, United States Code, Section 844(i) has been committed by Mamunur

Rashid Khan and/or Imran Khan in connection with an arson of Premium Supermarket on

February 3, 2019. There is also probable cause to search the information described in

Attachments A-l and A-2 for evidence of this crime, as further described in Attachment B.
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 3 of 10 PageID #: 3




                                          PROBABLE CAUSE


       5.      I have personally viewed video surveillance footage recovered from the Premium

Supermarket1 located at 1196 Liberty Avenue, Brooklyn, NY 11208 from on or about February

3, 2019 at approximately 10:30 p.m. The surveillance footage shows an individual wearing a

white garb, jacket and blue gloves entering the Premium Supermarket with a shopping cart filled

with unknown material. Shortly after entering, the individual used a lighter to set fire to the

unknown material within the shopping cart, which ignited an ignitable fluid on the floor and the

cart, and immediately exited the supermarket at a brisk pace. I am informed by other law

enforcement personnel that the resulting fire caused significant damage to the items in the store

and the structure of the building.

       6.      I have personally observed additional video surveillance footage that shows what

appears to be the same individual remove the shopping cart from the rear of a silver or gray

Mercedes SUV moments before the time of the arson. I have personally observed additional

video surveillance footage that shows what appears to be the same individual return to the silver

or gray Mercedes SUV without the shopping cart moments after the time of the arson and drive

away from the scene. The surveillance video shows the individual remove the white garb he was

wearing and place it inside the vehicle. I have been informed by other law enforcement

personnel that there is additional video surveillance recovered which shows additional footage of

the individual exiting the vehicle, entering the Premium Supermarket and returning back to the

vehicle.




1The Premium Supermarket sells goods that are manufactured and grown outside the State
of New York.
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 4 of 10 PageID #: 4




       7.      I have been informed by other law enforcement personnel that multiple witnesses

to the surveillance footage recovered from the Premium Supermarket believed that the individual

in the video is the owner of another nearby supermarket, Mamunar Rashid Khan. I am informed

by other law enforcement personnel that the witnesses claimed that the owner of this other

nearby supermarket had previously complained about the prices of the Premium Supermarket

being too low, which negatively affected his business.

       8.      I have been informed that records from the New York City Police Department

show that Mamunar Rashid Khan is also the owner of a gray, GLE 350, Mercedes Benz SUV

bearing New York License Plate Number EKJ4787 ("the Vehicle"), which matches the make and

type of the vehicle used by the arsonist that is described above.

       9.      Based upon the information above, law enforcement interviewed Mamunur

Rashid Khan. During the interview, I have been informedthat a second individual who

identified himself as the Mamunar Rashid Khan's son, Imran Khan, attempted to access the

Vehicle. I was informed that the second individual looks similar to the person in the surveillance

videos described above.

        10.    On February 5, 2019, Mamunur Rashid Khantold me that he is the owner of

SUBJECT PHONE-1. I have been informed by another law enforcement officer that Mamunur

Rashid Khan said that his son Imran Khan was the owner of SUBJECT PHONE-2.

        11.    A comparison of the historical cell-site records for the SUBJECT PHONES will

reveal the whereabouts of the SUBJECT PHONES at the time of the arson and help to confirm

the identity of the perpetrator.

        12.     In my training and experience, I have learned that the Providers are companies

thatprovide cellular telephone access to the general public. I also know that providers of cellular
                                                  4
     Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 5 of 10 PageID #: 5




                                                             ecu tower/sector record* " raii   •*   ,
     identifies the "cell towers" fie . ,
                          luwers (!£., antenna towers m,^»
                                                                                        Cell-s.te data


                               f    c connected. These towers are often ahalf ™;i




  site data about the SUBJECT PHONES i.i t                                                «>liect cell-
  p .„                                         a'S0 ^that wirele« Providers such as the
  Providers typically collect and retain cell-site data in theirnonna,
                                                    aw in meir normal course ofbusiness




by the subscriber to ^pay/ for wireless telenhn       •
                               wireiess telephone service.   I also Jam™ *iw   • ,
^ tvA p -,                                                         ^°W that Wlreless Providers such




                                                 5
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 6 of 10 PageID #: 6




investigation because the information can be used to identify the SUBJECT PHONES users or

users and may assist in the identification of co-conspirators and/or victims.

                                AUTHORIZATION REQUEST

        15.    Based on the foregoing, I respectfully request that the Court issue the proposed

search warrant pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       16.     I further request that the Court direct the Provider to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody or

control. Because the warrant will be served on the Provider, which will then compile the

requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.

                                                   Respectfully submitted,
                                                           /



                                                           ing Lee
                                                   Special Agent
                                                   Burea of ATF




       Subscribed and sworn to before me on February 8, 2019



         /s/Vera M. Scanlon
       Honorable Vera M. Scanlon
       UNITED STATES MAGISTRATE JUDGE
       EASTERN DISTRICT OF NEW YORK
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 7 of 10 PageID #: 7




                                     ATTACHMENT A-l


                                   Property to be Searched

       This warrant applies to records and information associated with the cellular telephone

assigned call number (917) 373-8075, (the "Account"), that are stored at premises controlled by

AT&T (the "Provider"), headquartered at 208 S. Akard St., Dallas, TX 75202.
Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 8 of 10 PageID #: 8




                                     ATTACHMENT B


                               Particular Things to be Seized

 I.      Information to be Disclosed by the Provider

      To the extent that the information described in Attachment A is within the possession,

 custody or control of the Provider, including any information that has been deleted but is still

 available to the Provider or that has been preserved pursuant to a request made under 18

 U.S.C. § 2703(f), the Provider is required to disclose to the government the following

 information pertaining to the Account listed in Attachment A for the time period February 3,

 2019 through February 4, 2019.

         a. The following information about the customers or subscribers of the Account:

                 i. Names (including subscriber names, user names and screen names);

                 ii. Addresses (including mailing addresses, residential addresses, business
                     addresses and e-mail addresses);

                iii. Local and long distance telephone connection records;

                iv. Records of session times and durations, and the temporarily assigned
                    network addresses (such as Internet Protocol ("IP") addresses) associated
                     with those sessions;

                 v. Length of service (including start date) and types of service utilized;

                vi. Telephone or instrument numbers, including MAC addresses, Electronic
                    Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),
                    Mobile Equipment Identifier ("MEID"), Mobile Identification Number
                    ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                    Integrated Services Digital Network Number ("MSISDN"), International
                    Mobile Subscriber Identity Identifiers ("IMSI") or International Mobile
                    Equipment Identities ("IMEI");

               vii. Other subscriber numbers or identities (including the registration IP
                    address); and
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 9 of 10 PageID #: 9




                  viii. Means and source of paymentfor such service (including any credit card
                        or bank account number) and billing records.

            b. All records and other information(not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                including:

                     i. The date and time of the communication, the method of the
                        communication and the source and destination of the communication
                        (such as the source and destination telephone numbers (call detail
                        records), email addresses, and IP addresses); and

                    ii. Information regarding the cell tower and antenna face (also known as
                        "sectors") through which the communications were sent and received.


   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence of a violation of 18

U.S.C. § 844(i) involving Mamunur Rashid Khan and Imran Khan on February 3, 2019.
  Case 1:19-mc-00383-VMS Document 1 Filed 02/08/19 Page 10 of 10 PageID #: 10



                   CERTIFICATE OF AUTHENTICITY OF DOMESTIC
               RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                                       902(11) AND 902(13)



          I>                                           , attest, under penalties ofperjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, thatthe information contained in

this certification istrue and correct. I am employed by                        and my title is
      .                                 . I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates ofthe original records in the custody of

                  . The attached records consist of                     [GENERALLY

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:


          a.     all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of                    and they were made by                  as a regular practice;

and



          b.     such records were generated by                   electronic process or system that

produces an accurate result, to wit:


                 1.     the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of                   in a manner to ensure that they are true duplicates of the

original records; and
